Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The requirement between Groups I and II is deemed proper and is therefore made FINAL.
Further, upon reconsideration, the Examiner has withdrawn the requirement for species election.

Claim Status
Claims 2-4, 6-15, 17-23 are pending.
Claims 1, 5, 16 are cancelled.
Claims 2-4, 6-15, 17-23 are under examination.
Priority
The instant application, filed 03/25/2019 Claims Priority from Provisional Application 62647082, filed 03/23/2018.

Information Disclosure Statement
The Examiner has considered the references provided in the 9/24/2019 Information Disclosure Statement, except as crossed through, and provides a signed and dated copy of such herewith. The Examiner notes that two documents were provided with the same references cited in both.

Claim Objections
Claim 22 is objected to because of the following informalities:  line 1 lacks an active verb between “composition” and “packaged,” such as the verb “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 23 refer to respective concentration ranges of self-assembling peptides or self-assembling peptidomimetics, but it is unclear whether this concentration is for the composition of claim 12 or the concentration in the subject after applying or implanting.  If the former, this can be overcome by adding “in the composition” after “peptidomimetics”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-15, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill and knowledge to practice the art of the instantly claimed method of claim 12, directed to a method for reducing or preventing one or more of the listed symptoms of inflammation in a subject in need thereof by applying to or implanting into the subject “a composition comprising self-assembling peptides or self-assembling peptidomimetics in an amount to reduce or prevent one of the listed symptoms of inflammation, is moderately high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists and clinicians to carry out the method.
 (2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
Claim 12, from which all other claims depend, is directed to the method for reducing or preventing one or more of the listed symptoms of inflammation in a subject in need thereof, by applying to or 
The specification states as to self-assembling that this “refers to the spontaneous or induced assembly of molecules into defined, stable, non-covalently bonded structures that are held together by intermolecular and/or intramolecular forces,” para 34 of corresponding PGPUB No. 20190292226.
Stephanopoulos et al., Acta Mater. 2013 February 1; 61(3): 912–930, copy provided, teaches multiple diverse types of self-assembling peptides including ionic self-complementary peptides, β-sheet tapes including those based on amyloid proteins, triblock peptides, β-hairpin peptides, α-helical peptides, collagen-mimetic peptides, and also peptide hybrid materials, pages 3-14.
While claim 2 may be considered to fall within ionic self-complementary peptides of Stephanopoulos, claim 12 is not so limited.
Applicant’s specification as filed sets forth formulas I-XII of claim 2 on pages 25-26, lists 92 sequences that appear to fall within the class of ionic self-complementary peptides, also lists tissue specific components that can be used in combination with SAPs, pages 29-30, lists SAPs with hydrophobic tails, pages 31-37, and actually evaluates only three SAPs, SEQ ID NOs:1, 89 and 413 in various evaluations regarding inflammation, pages 68-76.
Applicant’s specification does not provide physical, chemical, structural or formulation features of the SAPs that are required to effectuate the claimed reducing or preventing of one or more of the listed symptoms of inflammation, these in a subject in need thereof.
Further regarding formulations suitable for applying or implanting into a subject in need thereof, Liu et al., Acta Biomaterialia 9 (2013 ) 8075-8088, at page 8076 teaches that a well-known SAP, RADA16-I, “has a pH of 3-4; when applied directly to nervous tissue, this degree of acidity may cause tissue damage.”  From this teaching it would appear that many SAPs within the scope of what is claimed could require formulation modifications in order to have the desired claimed effect without itself causing damage.  Such formulation modifications are not taught with specificity in the specification as filed 
(5) Method of making the claimed invention:  
The methods of syntheses of peptides and peptidomimetics are well-known in the art and do not impact the analysis of possession of what is claimed, which more relates to what features/structures/formulations of self-assembling peptides encompassed by claims 12 and 2 are needed to meet the required effect of reducing or preventing one or more of the listed symptoms of inflammation.
Summary and Conclusion
To provide adequate written description and evidence of possession of what is claimed the specification must provide sufficient distinctive or unique identifying characteristics of the types of SAPs that meet the requirements of the claims.
While the specification broadly discloses various structures of its SAPs, these are not nearly as broad as the types of self-assembling peptides categorized by Stephanopoulos, and the specification does not disclose particular physical and/or chemical or other properties that correspond to anti-inflammatory effect that would support having written description for the scope of multiple and diverse types of self-assembling peptides encompassed by claim 12, nor for that of the more limited but still diverse formulas of claim 2, the latter being diverse at least for the different structures of amino acids that respectively fall within ‘positive’, ‘negative’ and ‘neutral’ types.  This applies not only to the reducing but also to the preventing of claim 12, in that preventing requires greater demonstration of effectiveness, over a longer period of time, particularly for preventing inflammation in subjects having or inclined to acquire diseases or disorders as diverse as those listed in claim 13 (and noting that the scope of diseases and disorders would be broader for claim 12 based on claim differentiation). 
Considering and weighing these factors, there are insufficient species shown to have a desired effect on inflammation to indicate possession of the claimed genera within the scope of SAPs of claims 12 and 2. Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. 

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention of claim 12, nor of its dependent claims 2-4, 6-11, 13-15, and 17-23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3, 4, 6, 7, 9, 12, 15, 18, 20, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., Acta Biomaterialia 9 (2013 ) 8075-8088 (Liu).
Claim 12 is directed to a method for reducing or preventing one or more listed symptoms of inflammation in a subject in need thereof by applying to or implanting into the subject a composition comprising self-assembling peptides (SAPs) or self-assembling peptidomimetics in an amount to reduce or prevent one or more such listed symptoms.  The listed symptoms are as follows: pain, irritation, swelling, redness or other discoloration, loss of sensation, reduced mobility, fever, headache, itching, discharge of pus, headache, chills, muscle stiffness, immobility of a joint, loss of function of an organ, 
Liu teaches administering a SAP, Ki(QL)6K2 (QL6), into a site of spinal cord injury, and found that this attenuates inflammation, attenuates glial scarring, and facilitates functional recovery, Abstract. See also page 8076 left column, first full paragraph (just above section 2), sections 3.8, 3.10, Figures 7 and 10, first paragraph of section 4, sections 4.2, 4.3.  Based on facilitating functional recovery, Liu reduced the loss of function of the organ, the organ being the spinal cord.
Accordingly, Liu anticipates claim 12.
Liu anticipates claim 3 because 100% of the SAPs are of the same size and have the same amino acid sequence, QL6 being the only SAP evaluated.
Liu anticipates claim 4 because Liu’s administered QL6 SAP composition comprises PBS, phosphate buffered saline, a pharmaceutically acceptable excipient.
Liu anticipates claim 6 because Liu teaches of a prior art reference in which “a bone marrow homing peptide, RADA16-I SAP, functionalized by combining with a bioactive peptide, PFSSTKT (BMHP1 ). was found to induce a favorable matrix remodeling process and provide physical and trophic support to spinal cord tissue regrowth, cellular infiltration and axon regeneration/sprouting,” this also meeting reduction of loss of function of claim 12.
Liu anticipates claim 7 because Liu teaches wherein the composition is in the form of liquid when injected/administered, section 4.1 first paragraph, and gel, after injecting at the site of neural damage, section 2.1 first para.
Liu anticipates claims 9 and 23 because Liu’s QL6 SAP concentration, 1%, see section 2.1 first para, is within and so anticipates the concentration ranges of claims 9 and 23.
Liu anticipates claim 15 because Liu teaches the QL6 SAPs are self-assembled when injected into tissue, so after administration, see section 2.1 and section 3.1 second paragraph.
Liu anticipates claim 18 because Liu teaches the QL6 SAP is administered to multiple sites at the start of the experiment, and because for each injection the capillary was left in the cord for at least 1 
Liu anticipates claim 20 because Liu teaches administering the QL6 SAP into the spinal cord, a tissue of the central nervous system.
Liu anticipates claim 21 because Liu teaches its QL6 SAP is at least partially degradable, section 3.1 second para.

Claim(s) 2-9, 12, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2496654, Anson et al., published 5/22/13 (Anson), as evidenced by Davis and Stoppler, “Is Sore Throat (Pharyngitis) Contagious?”, obtained from the internet having a 2015 publication date thereon, from https://www.medicinenet.com/is_sore_throat_pharyngitis_contagious/article.htm#what_is_pharyngitis. (DS).
Claim 12 is set forth above.
Claim 2 depends from claim 12 and limits claim 12 to SAPs comprising sequences of one of 12 formulas.
Anson teaches “Peptide-based hydrogels in which the peptides coalesce such that they 'self-assemble' to form a hydrogel,” that these can be used to deliver pharmaceutically active compounds through mucosal tissue, and “The peptides have 2-20 amino acids. Preferred peptides have 6-10 amino acids (e.g. FEFEFKFK, FEFEFRFR). The peptides have been found to adhere well to mucosa! tissue allowing for good delivery of pharmaceutically active compounds and may be used to treat pain, inflammation and infection of the oral cavity ( e.g. sore throat),” Abstract.
Thus Anson teaches its self-assembling peptides and compositions comprising them to treat pain, inflammation and infection of the oral cavity.  The pain of a sore throat as best understood comes at least in part or entirely from the inflammation process; this is supported by DS, page 1, first sentence.
Because FEFEFKFK and FEFEFRFR of Anson are self-assembling peptides and Anson teaches these are used in compositions to treat pain, a symptom of inflammation in a subject in need thereof, Anson anticipates claim 12.

Because Anson teaches and claims a single type of its peptides to be used in its formulations, see claims 1, 10, 13 and 14, Anson anticipates claim 3.
Because Anson teaches and claims its composition for form a hydrogel or viscous liquid upon addition of water, page 6 lines 32-34 and claim 51, Anson anticipates claim 4.
Anson abundantly teaches combining its SAPs with one or more therapeutic agents, page 3 lines 21-29, claim 1 and elsewhere, so anticipates claim 6.
Anson teaches it compositions can be in the form of a lozenge, a liquid-filled lozenge, a liquid, a syrup, a powder, a tablet, a chewable tablet, a spray, a gel, a capsule, a pastille, a mouthwash, a jelly, a chew or a gum, page 45 lines 18-20, so anticipates claim 7.
Because Anson teaches it composition can be a powder, which is dry, so has been dried – see for example page 7, lines 18-25, Anson anticipates claim 8.
Because Anson teaches and claims the peptide concentration in its compositions in ranges that overlap, closely encompass or fall within the ranges of claims 9 and 23, see page 2 lines 22-23 and claims 7-9, Anson anticipates claims 9 and 23.
Because Anson teaches administration of its compositions onto the mucosa of an oral cavity including the throat, Abstract, Anson anticipates claim 20

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6, 7, 11, 12, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0058871, Ingham et al., published 3/3/16 (Ingham), as evidenced by Burke et al., Jl. Of Bone and Joint Surgery, VOL. 84-B, NO. 2, MARCH 2002 (Burke).
Claim 12 is directed to a method for reducing or preventing one or more listed symptoms of inflammation in a subject in need thereof by applying to or implanting into the subject a composition comprising self-assembling peptides (SAPs) or self-assembling peptidomimetics in an amount to reduce or prevent one or more such listed symptoms.  The listed symptoms are as follows: pain, irritation, swelling, redness or other discoloration, loss of sensation, reduced mobility, fever, headache, itching, discharge of pus, headache, chills, muscle stiffness, immobility of a joint, loss of function of an organ, stimulation of nerve endings by bradykinin, increased blood flow, malaise, and physiological responses 
Ingram teaches self-assembling peptide complexes comprising a charged peptide and a polysaccharide, and uses for them, including repairing and/or restoring biomechanical or biochemical function of biological tissues, Abstract.  More particularly, Ingram teaches restoring a degenerated intervertebral disc by augmenting it with a self-assembled peptide:glycosaminoglycan (GAG) hydrogel, Fig. 1 and accompanying text.
Para. 71 states in part that the invention provides “self assembling peptide complex or pharmaceutical composition comprising said complex, for use in treating back pain. Treating back pain may be achieved by repairing an intervertebral disc. Therefore, in embodiments the peptide complex may be for use in repairing an intervertebral disc. Treating or repairing the intervertebral disc may be achieved by replacing, rejuvenating or supplementing the nucleus pulposus of the intervertebral disc with the peptide complex of the present invention.”
Ingram thus teaches administering a peptide complex comprising SAPs to an intervertebral disc to treat back pain. 
Because that back pain would have been due at least in part, or at least in some subjects, to inflammation, Ingram teaches a method that anticipates claim 12.  See MPEP 2112.02 II, stating in part as to the process claim in In re Tomlinson, “discovery by appellants is tantamount only to finding a property in the old composition.”  The same applies in the instant case to the use of known SAPs to reduce or prevent pain as a symptom of inflammation.
Alternatively, assuming arguendo that Ingram does not explicitly teach that this pain was a symptom of inflammation as required by claim 12, the teachings of Burke are relevant to the obviousness of claim 12.
Burke teaches that herniated intervertebral discs secrete high levels of proinflammatory mediators, Title. This strongly indicates some degree of inflammation in and around such tissue (which per above Ingram treats with an SAP-comprising complex to treat pain).  Further, Burke provides evidence that significantly more IL-6, IL-8 and PGE2 are produced by discs from patients with low back 
One of ordinary skill in the art before the filing of Applicant’s application would have appreciated that the method of Ingram would be effective to treat pain as a symptom on inflammation when administering Ingram’s SAPs to intervertebral discs to treat pain, because Burke provides substantial evidence of the existence of inflammatory cytokines in degenerated intervertebral discs that cause back pain, including given the knowledge that such proinflammatory mediators, at least based on the ordinary meaning of ‘proinflammatory’, would cause some degree and type of inflammation.
There would have been a reasonable expectation of success given the high level of skill in the art, the results of Ingram, and the low bar of reducing any symptom of inflammation listed by any degree, no matter how small.
Accordingly, claim 12 would have been obvious.
Claim 15 is anticipated, or would have been obvious, because Ingram teaches in a preferable embodiment that the SAP and polysaccharide are injected simultaneously into a recipient directly to the point at which it is desired to form a gel in situ, para. 59, thus meeting claim 15’s being self-assembled after administration of the composition.
Claim 17 is anticipated, or would have been obvious, because Ingram teaches that “where the complex comprises the positively charged peptides capable of self assembling it may be desired to use a 
Claim 20 is anticipated, or would have been obvious, because Ingram teaches its composition administered at the site of joint inflammation, this joint being at the intervertebral disc.
Claim 2 is anticipated, or would have been obvious, because Ingram’s SEQ ID NO:11 comprises a sequence of amino acid residues conforming to formula (XI):
SEQ NO: 11: Q(QR)(FE)(WE)(FE)QQ, where Q, F and W are neutral, R is positive, and E is negative, x=1 and n=3.  The “have” in line 2 of claim 2 is interpreted as being open, allowing for additional amino acid residues at either end, here including the N-terminal QQ.
Claim 3 is anticipated, or would have been obvious, because Ingram teaches and claims compositions in which 100% of the SAPs are of the same size and have the same amino acid sequence, para. 35 and claim 16, the latter using “is” and listing among others SEQ ID NO:11. 
Claim 4 is anticipated, or would have been obvious, because Ingram teaches providing its SAPs in a solution with a glycan and that this solution may be saline, and may be buffered or unbuffered, paras. 55-58, saline being a pharmaceutically acceptable excipient.
Claim 6 is anticipated, or would have been obvious, because Ingram teaches GAG in its complexes, paras 46-47 and elsewhere, for administering to repair an intervertebral disc, and this is provided to treat and/or alleviate pain from a degenerated disc, this per above associated with the inflammation.
Claim 7 is anticipated, or would have been obvious, because Ingram teaches its SAP-comprising complexes to form gels, para 48 and elsewhere throughout the publication.
Claim 11 is anticipated, or would have been obvious, because Ingram teaches its SAP-comprising complexes to be formulated for administration into a joint, this at the intervertebral disc, so a form of intra-articular injection, paras, 7, 10, 11, 59, and claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 6, 7, 12-14 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation provided), in view of Yang et al., Mediators of Inflammation, Volume 2012, Article ID 489810, 8 pages (Yang). 
Claim 12 is set forth above.
Unsworth teaches that a body’s in vivo response to a lesion is inflammation, and that this causes symptoms including pain as well as other symptoms commonly associated with inflammation, erythema (redness), edema (swelling), and algesia (sensitivity to pain), paras 2-4.

Unsworth teaches that RADA4K5 reduces levels of TNF-alpha, Prostaglandin2, and modified other intervening signaling pathways related to generation of inflammation including p38, an AP-1 related signal, paras 44-63, and claims 1 and 3 for a peptide nanofiber for prevention and improvement of inflammation including for autoimmune disease.
Yang provides much of the same data as Unsworth regarding peptide K5 (RADA-16-K-5, that is, (RADA)4K5, compare figures of each), and provides a more readable (as opposed to the provided English translation of Unsworth) assertion that this self-assembling peptide can modulate various cellular inflammatory responses, and states that the data “strongly suggest that the nanostructured, self-assembling peptide K5 may possess significant anti-inflammatory activity via suppression of the p38/AP-1 pathway”, Abstract.
It would have been obvious that self-assembling peptides such as but not limited to peptide K5 would have been useful for reducing or preventing one or more of claim 12’s symptoms of inflammation, these including pain, because Unsworth teaches that pain, redness and swelling are among the symptoms of inflammation and because given that that the peptide K5 was shown to have an anti-inflammatory effect through an underlying pathway associated with generation of inflammation, it would have been reasonable for one of ordinary skill in the art before Applicant’s filing to consider that reducing the generation of inflammation would reduce symptoms of inflammation because there would have been a reduction in the extent of the inflammation generation by the administration of such peptide. There would have been a reasonable expectation of success given the data of Unsworth indicating reduction of inflammation generation signaling.
Accordingly, claim 12 would have been obvious.
Claim 2, depending from claim 12, would have been obvious, because Unsworth in claim 3 claims Acetyl-(Arg-Ala-Asp-Ala)4-CONH2, which is RADA4 with C- and N-terminal protecting groups, and also evaluates and teaches peptide K5, (RADA)4K5, both such peptides comprising a sequence of amino acid residues conforming to formula (III):

Claim 3 would have been obvious because Unsworth teaches and claims compositions in which 100% of the SAPs are of the same size and have the same amino acid sequence, paras 39-41 and claim 3.
Claim 6 would have been obvious because Unsworth suggests that its peptide nanofiber for preventing and improvement of the inflammatory condition comprises lysozyme, trypsin inhibitor and IgG protein, paras 25-26, one or more of these meeting the claim 6 term of therapeutic agents. Additionally, Yang suggests that “Considering that this peptide is a self-assembling drug delivery carrier, it is possible that peptide K5 could be developed as a carrier of NF-κB inhibitory drugs and act synergistically to combat inflammation,” page 7 left column.
Claim 7 would have been obvious, because Unsworth teaches its peptides to form or comprise hydrogels, paras 27, 34, and also nanofibers, para 36, claims 1-4, the latter a subgenus of the claimed nanoparticles.
Claims 13 and 14 would have been obvious because Unsworth teaches and suggests using its peptide nanofiber compositions for diseases/conditions including rheumatoid arthritis, para 44, a subgenus of the claimed arthritis, and Yang also teaches and suggests SAPs for anti-inflammatory effect for serious diseases including rheumatoid arthritis, page 2 first para, page 7 left column.

Claim(s) 4, 8-10, 15, 17, 23 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation provided), in view of Yang et al., Mediators of Inflammation, Volume 2012, Article ID 489810, 8 pages (Yang), and further in view of WO2008/113030, Ellis-Behnke et al., published 9/18/08 (EB, provided in 9/24/19 IDS).
The rejection of claim 12 is applied as above over Unsworth in view of Yang.

Claim 4 would have been obvious because in addition to the teachings of Unsworth and of Yang, which include administering to treat or prevent symptoms of arthritis and other diseases involving an inflammation, EB teaches applying its SAPs (which have some of the same formulae and sequences as instant claim 2, page 15 lines 11-32) in formulations including carriers such as an aqueous solvent, page 51, lines 15-23, this an excipient or carrier as these terms are understood in the art, also see page 26, lines 14-17.
Claim 8 would have been obvious because EB teaches its SAP compositions “can be in the form of a dry powder,” line 23 on page 20, this sentence additionally teaching the composition may be in any of a number of common forms, making it clear such forms were well-known in the art for applying such types of peptides.
Claim 9 would have been obvious because as to its SAP compositions EB teaches a range of concentrations encompassing and also falling within instant claim 9’s SAP concentration of between about 0.1 and about 6.5 percent w/v, page 25 line 25 to page 26, line17. 
Claim 10 would have been obvious based on the teachings of EB, which teach that ions such as NaCl in sufficient concentration initiate or enhance SAP formation from its peptide monomers, and that prior to self-assembly the peptides may be dissolved in a solution substantially free of ions such as monovalent ions, page 24, lines 13-32, in particular lines 13-17 teaching among a small list of ranges a concentration of ions less than 5 mM.  EB teaches alternatives for applying its peptides that include keeping the concentration of ions, such as monovalent ions, sufficiently low in a solution, such that the solution is applied to a desired location in a body and thereafter it self-assembles, page 28 lines 11-32. It would have been obvious that when a flowable liquid formulation of SAPs is desired during administering such composition, such as to treat inflammation as taught by Unsworth and Yang, one would have been motivated by the teachings and knowledge of SAPs as set forth in EB that keeping ions such as NaCl sufficiently low would maintain the formulation in the flowable liquid form.

Because EB teaches multiple alternatives for the timing of self-assembly of its SAP formulations, page 24 lines 13-32, and also page 30, lines 21-29, claim 15’s broad alternatives of the SAPs self-assembling immediately prior to, at the time of, or after administration of the composition would have been obvious.
Claim 17, wherein the peptides are self-assembled by contacting the SAPs or peptidomimetics with a solution of cations, would have been obvious based on EB’s teachings, page 25, lines 1-8 which teach that a wide variety of ions, including anions and cations, can be used to promote a phase transition.  As set forth above, one skilled in the art would understand the effect of ions such as cations on self-assembly and be able to design its compositions accordingly based on the desired timing of a phase transition, such as to self-assembly and/or gelation, the latter by use of a solution of cations.
Similar to the rejection of claim 9, claim 23’s range of between about 0.1 and about 4 percent w/v,  would have been obvious because as to its SAP compositions EB teaches a range of concentrations encompassing and also falling within instant claim 23’s SAP concentration range, page 25 line 25 to page 26, line 17.
There would have been a reasonable expectation of success for the above given the relatively high level of skill in the art and the respective teachings and results of the applied references, and also given the de minimis effect to reduce inflammation symptoms required to meet the claims’ limitations.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation provided), in view of Yang et al., Mediators of Inflammation, Volume 2012, Article ID 489810, 8 pages (Yang), and further in view of US 6024960, Kharazmi et al., issued 2/15/2000 (KH).
The rejection of claim 12 is applied as above over Unsworth in view of Yang.

Claim 19 depends from claim 18, wherein each administration comprises administering a different formulation of self-assembling peptides or self-assembling peptidomimetics to the same site.
KH teaches its rose hip concentrate-comprising compositions are effective to treat and/or alleviate the symptoms associated with inflammation including arthritis or to prevent the development of arthritis, Abstract. KH teaches that therapy for arthritis “involves alleviation of the symptoms associated with the disease, such as relief of pain, reduction of inflammation and increase of motion, col. 1 line 66 to col 1 line 1.  KH teaches that its compositions’ daily dosages “will be that which is physiologically acceptable to an individual and can be administered daily over a prolonged period of time,” col. 4, lines 10-13. At col. 6, lines 13-17 KH teaches that its volunteers were treated with its rose hips powder daily for 28 days.
From KH it is clear that multiple administrations of a therapeutic agent to treat symptoms of arthritis including those from inflammation would take place over an extended period of time including at least up to one month given the 28-day trial.  It would have been obvious to substitute, or to complement, KH’s rose hip compositions with the SAPs of Unsworth because both are taught to treat symptoms of inflammation as therapeutic agents, and additionally given the stated effects of each there would have been a reasonable motivation to assess each on its own and in combination, the latter to assess possible synergy.  
Accordingly, claim 18 would have been obvious to one of ordinary skill in the art before the time of Applicant’s filing.
Claim 19 also would have been obvious because one skilled in the art would have recognized that different SAPs would have been expected to have differing effectiveness and would have been motivated to evaluate alternative formulations, including different SAPs including in combination with the rose hips of KH toward formulation improvements.
Accordingly, claim 19 would have been obvious to one of ordinary skill in the art before the time of Applicant’s filing.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658